El Juez Presidente SeñoR Travieso
emitió la opinión del tribunal.
El fiscal del distrito de Humacao formuló acusación contra el apelante, imputándole la comisión de un delito de ase-sinato en la persona de José María Roig. En otras dos acusa-ciones separadas se le imputaron los delitos de portación ilegal de la pistola con la cual dió muerte a Roig y no ha-ber registrado dicha arma de acuerdo con lo dispuesto por la Ley núm. 14 de 1936 ((2) pág. 129).
Habiendo sido declarado culpable de los delitos de homi-cidio voluntario, portar un arma prohibida y no haberla re-gistrado, casos que fueron sometidos conjuntamente por la misma prueba, el acusado apeló de las tres sentencias que le fueron impuestas. El apelante imputa a la corte senten-ciadora la comisión de 19 errores, los cuales examinaremos y resolveremos en el mismo orden en que aparecen expues-tos en el alegato.
El primer señalamiento se refiere a la admisión de la declaración del perito médico sobre las heridas sufridas por el individuo Carmelo Ortiz Cay, que no es la persona que fué víctima del asesinato imputado al apelante. Alega éste que dicha prueba no era necesaria ni pertinente a la resolución del caso y que fué ofrecida con el solo propósito de levantar prejuicio contra el acusado en el ánimo del jurado, perjudicando así sus derechos substanciales.
Al preguntarle el fiscal si había hecho un examen del cuerpo de Carmelo Ortiz Cay, se opuso la defensa, alegando que el caso que se estaba viendo era el de la muerte de Roig *247y no el de las heridas inferidas a Ortiz. Replicó el fiscal que las heridas de Ortiz eran “parte de la misma transac-ción ’ ’, o -sea, qne Ortiz había sido herido durante la ocurren-cia del suceso en el cual Roig perdió la vida. Manifestó la defensa que no tenía objeción a que se declarase que otra persona había salido herida, pero sí se oponía a la presen-tación de la prueba pericial en cuanto al carácter de las he-ridas. La corte admitió la declaración ..sujeta a la condición de que se conectara en alguna forma con los hechos del caso de autos. La defensa anotó su excepción y entonces el tes-tigo declaró en cuanto al carácter, situación, trayectoria e importancia de las dos heridas recibidas por Carmelo Ortiz.
En el segundo y tercer señalamientos se levanta la misma cuestión que en el primero. La corte, con oposición de la defensa, permitió que el médico declarase sobre la autopsia por él practicada en el cadáver de Antonio Torres Ortiz— persona distinta a la del occiso en el caso de asesinato — y que describiese las heridas recibidas en el mismo suceso por Florentino Ortiz.
Habiendo sido heridos Carmelo Ortiz y Florentino Ortia y muerto Antonio Torres Ortiz, en el mismo acto' o suceso en el cual se cometiera el alegado asesinato de José María Roig, la prueba de esos hechos era admisible como parte© de una misma transacción. Sería en verdad imposible rela-tar los hechos en cuanto a la muerte de Roig, sin hacer re-ferencia al hecho de que otra persona fué muerta y otra© dos heridas, en el mismo sitio, por la misma persona y usándo-la misma arma. Véanse: Pueblo v. Souffront, 30 D.P.R. 105; Pueblo v. Philip, 34 D.P.R. 644; Pueblo v. Sierra, 42 D.P.R. 504 y Pueblo v. Pierantoni, 60 D.P.R. 13. La evidencia eis cuanto al carácter y trayectoria de las heridas no era perti-nente ni admisible. Empero, no aparece que el error de ha-berla admitido haya podido causar perjuicio alguno al acu-sado, ni que sea motivo suficiente para justificar la revoca-ción que se solicita.
*248 La corte inferior admitió en evidencia una declaración manuscrita, prestada por el acusado mientras estaba preso en la Cárcel de Humacao, ante el Teniente Donnelly, Juez de Investigación de la Policía Militar del Ejército de los Estados Unidos; y en relación con dicha declaración admitió el testimonio de dicho oficial, quien no conoce el idioma español. Se imputa a la corte el error de haber admitido la declaración del acusado, sin que la misma hubiera sido debidamente identificada, ni constituyera una confesión o admisión voluntaria incriminatoria del acusado.
De la transcripción de la evidencia aparece que el Te-niente Donnelly, encargado de investigar la causa de la muerte de Roig, quien era un soldado en servicio activo, fué .a visitar al acusado llevándo como su amanuense e intérprete al soldado Raúl Trujillo 'Santiago, quien conoce perfecta-mente el español y el inglés. Declaró el teniente Donnelly, que* al encontrarse con el acusado Millán informó a éste cuál era su posición en el ejército y que estaba investigando la muerte del soldado Roig, que antes de interrogar al acusado le advirtió de su derecho a no declarar, informándole que su silencio no sería utilizado en su contra, pero que “si hablaba y cualquier cosa que dijese fuese incriminatoria contra él, po-dría ser usada en su contra”; que entonces el acusado, por medio del intérprete relató todas sus actuaciones, alegando que era la verdad y que estaba dispuesto a jurar esos he-chos; que acto seguido el intérprete Trujillo tomó la decla-ración del acusado, preguntando a éste al terminar cada ora-ción si era correcto o no; que las únicas tres cosas que re-sultaron incorrectas fueron tachadas poniendo el acusado sus iniciales, y cuando toda la declaración fue terminada la entregó al acusado para que la leyera y el acusado la leyó cuidadosamente página por página, la encontró conforme, prestó juramento y firmó; y que aiftes de que el acusado firmara le advirtió una vez más de sus derechos.
*249Opinamos que la declaración del acusado, admitida en evidencia, fue suficientemente identificada por el oficial que la autorizó con su firma, quien reconoció la firma del acusado y las de los demás firmantes del documento, como puestas en su presencia. La declaración fue prestada voluntaria-mente por el acusado, después de haber sido debidamente advertido de su derecho a no declarar. Todas las páginas de la declaración aparecen firmadas por el acusado. El úl-timo párrafo de la declaración dice así: “Quiero decir que se me ha advertido de mi derecho constitucional a no decla-rar, y que presto esta declaración voluntariamente con el objeto de cooperar con el Ejército en su esfuerzo de escla-recer la verdad.”
 La declaración prestada por el acusado no es en realidad una confesión ni una admisión de culpabilidad. Por el contrario, el acusado declaró que él se encontraba en su establecimiento, echando fuera a los curiosos que allí se habían reunido, cuando oyó los “disparos que provenían de la Calle Muñoz Rivera”. Su declaración no es otra cosa que lo que se conoce como un exculpatory statement, mediante el cual una persona trata de protegerse declarando que no tuvo participación alguna en el hecho delictivo que se inves-tiga. La declaración era admisible sin que estuviese la Corte obligada a instruir al jurado que las manifestaciones del acusado debieran ser consideradas como ciertas hasta que fueran destruidas. Recientemente sugerimos y ahora así lo resolvemos que el dictum em contrario en Pueblo v. Mercedes Sánchez Parra, 55 D.P.R. 351, 369, fue erróneo y que “en una confesión la materia exeulpatoria debe ser tratada como cualquier otra evidencia, estando el jurado en libertad de creerla o rechazarla.” Pueblo v. Muñiz 65 D.P.R. 985.
Se queja el apelante de que no se le permitiera. preguntar al testigo de cargo Carmelo Ortiz Cay, si tenía pendientes ante la Corte de Distrito de Humaeao, acusaciones por delitos graves que surgían de los mismos hechos en-*250vueltos, en el presente caso, y por otros delitos cometidos con posterioridad. El objeto de dichas preguntas era, según se alega, poner de manifiesto el prejuicio, la parcialidad, el in-terés y la depravación moral del testigo.
El testigo, repreguntado por la defensa, declaró que él y el acusado eran amigos, del mismo pueblo y nunca habían tenido disgustos. Fué entonces que el abogado defensor le preguntó si tenía algún proceso pendiente con motivo del mismo suceso. Objetada la pregunta, la corte sostuvo la ob-jeción del fiscal. La defensa preguntó entonces al testigo si había sido convicto de algún delito grave y el testigo con-testó en la negativa.
El interrogatorio, a nuestro entender, era admisible con el propósito de establecer el interés que pudiera tener el tes-tigo en declarar en la forma en que lo hizo. Este Tribunal, en el caso de Pueblo v. Ramírez de Arellano, 25 D.P.R. 263, 283, sentó la regla de que no es permisible preguntar a un testigo si se había iniciado una causa contra él; y que hasta tanto una persona no haya sido declarada culpable, existe la presunción de inocencia a su favor y el hecho relativo a un proceso criminal no tiende a desacreditarlo. Esa doctrina no ha sido revocada por la decisión dictada en el caso de Pueblo v. Bermúdez, 39 D.P.R. 826, pues existe una gran diferencia en el interrogatorio formulado en. uno y otro caso. El interrogatorio en el caso de Bermúdez tendía a establecer un hecho específico ejecutado personalmente por el acusado Jenaro Bermúdez en contra del testigo de cargo, o sea que dicho acusado lo había denunciado en varias ocasiones por la comisión de unos cuantos delitos. En otras palabras, se interrogaba al testigo sobre hechos perjudiciales a él, reali-zados por el acusado, los cuales pensando lógicamente, ten-dían a demostrar la existencia de un motivo de apasiona-miento o parcialidad por parte del testigo. La defensa en el presente caso se concretó a repreguntar al testigo Carmelo Ortiz Cay si es cierto o no que está procesado con motivo *251del suceso que diera lugar a la acusación de Millán, o de otros acaecidos posteriormente.
La doctrina sentada en Pueblo v. Ramírez de Arellano, supra, es que el interrogatorio tendiente a demostrar que el testigo está sujeto a un proceso criminal no es admisible en evidencia. La del caso de Pueblo v. Bermúdez, supra, es que se puede interrogar al testigo si ha sido denunciado por el acusado por la comisión de algún delito, con el propósito de establecer la existencia de un estado -de antagonismo entre el testigo y el acusado, que sirva de base para impugnar la declaración de dicho testigo. La corte inferior debió per-mitir la pregunta hecha al testigo en este caso, pero no apa-reciendo que su exclusión causara perjuicio alguno a los de-rechos del acusado, el error cometido no justifica la revoca-ción solicitada.
Se queja el apelante de que la corte a quo no permitió repreguntas a los testigos de cargo Antonio López y Carmelo Ortiz Cay y preguntas al testigo de la defensa, el policía Vizcarrondo, tendentes a demostrar que horas antes de la muerte de Roig, éste estaba en estado de embriaguez así como sus compañeros Antonio Torres Ortiz y Carmelo Ortiz Cay, y quienes observaban una actitud agresiva y peligrosa para las personas y la propiedad.
Del récord de este caso no aparece que el acusado tomara excepción de la resolución de la corte denegando la admi-sión de las repreguntas formuladas sobre el particular cuando se interrogaba al testigo Antonio López. Ha sido doctrina constante de este Tribunal la de que resolución no excepcionada es resolución aceptada, no pudiendo, por tanto, ser motivo de revisión a menos que constituya un error tan fundamental, lo que no sucede en este caso, que malogre los fines de la justicia.
En cuanto a la declaración del testigo de la defensa, el •policía Vizcarrondo, aparece de la transcripción de la evi-dencia que la corte inferior no permitió al testigo declarar *252sobre dificultades anteriores habidas entre él y Roig y sus acompañantes. La corte sentenciadora puede negarse a per-mitir que un testigo declare sobre hechos que én nada afec-tan el delito cometido. Las dificultades habidas entre el in-terfecto José María Roig y sus compañeros con el policía Vizcarrondo en momentos y sitio distintos a los del suceso de autos, en nada pudieron afectar el delito que se imputa al acusado. Lo que motivó la acción del acusado en este caso, según su teoría, no fueron las dificultades anteriores, si algunas hubieron, entre el policía Vizcarrondo y Roig y sus amigos. Lo que surge de la teoría de la defensa.es que el acusado Millán dió muerte a Roig porque vió en peligro la vida del policía Vizcarrondo, sin tener en consideración las dificultades a que se ha hecho mérito. Cuestión similar a la presente fué resuelta por este Tribunal en los casos de Pueblo v. Sarria, 57 D.P.R. 882, 890; Pueblo v. Garay, 64 D.P.R. 106, 108.
Se queja el apelante que la corte inferior erró al admitir, a pesar de la reiterada oposición del acusado, las preguntas formuladas por el fiscal al policía Vizcarrondo con el objeto de impugnar su veracidad, tomando como base una declaración escrita tomada por el propio fiscal en la investigación preliminar a pretexto de refrescar la memoria del testigo, rehusando exhibir o mostrársela al testigo y a la defensa, antes de proceder a formular dichas preguntas.
Un examen del récord de este caso demuestra que no se cometió el error alegado, pues aparece que el fiscal al tratar de impugnar la veracidad del testigo, al decir éste que la única pregunta que el fiscal le había formulado en la inves-tigación del caso era si creía que el acusado Millán había matado a Roig innecesariamente, le presentó su declaración al testigo, y además la entregó para su lectura al abogado defensor. Rectificada su afirmación por el testigo al decla-mar que había sido objeto de varias preguntas más, el fiscal dió por terminada por creerla innecesaria la impugnación del *253testigo. Luego al interrogar nuevamente el fiscal al testigo si al declarar ante él bajo juramento le había leído dos de-claraciones juradas que anteriormente hubiera prestado ante otras autoridades, la defensa se opuso por entender que de-bía previamente mostrársele al testigo sus declaraciones. Ante tal oposición, el fiscal retiró su pregunta. Más ade-lante surge de nuevo la misma oposición por parte del abo-gado defensor cuando el fiscal interrogó al testigo en cuanto al número de declaraciones que había prestado en la inves-tigación de este caso. Es obvio que este interrogatorio no era tendente a impugnar la veracidad del testigo porque éste hubiese hecho manifestaciones contrarias a las presentes en sus declaraciones anteriores. No teniendo el interroga-torio del fiscal el alcance de impugnar la veracidad del tes-tigo, el artículo 245 del Código de Enjuiciamiento Criminal no es de aplicación. No obstante, en el supuesto caso de exis-tir el error alegado por no haberse cumplido con las dispo-siciones del referido artículo 245, éste carece de importancia suficiente para acreditar la revocación de la sentencia dic-tada por la corte inferior. Véase Pueblo v. Lebrón, 61 D.P.R. 657.
9,10,12,13,16 y 18. Se refieren todos y cada uno de es-tos señalamientos a sendos errores que a juicio del apelante cometiera la corte inferior en sus instrucciones al jurado.
Del récord del caso no aparece que el apelante tomara excepción específica contra las instrucciones de la corte al jurado relacionadas con dichos señalamientos. Tampoco aparece que solicitara expresamente instrucciones al jurado sobre los mismos extremos, dando así una oportunidad a la corte a quo de corregir cualquier error cometido o cubrir cualquier omisión en que hubiere incurrido al dar sus instrucciones. Es innecesario, siendo esto así, entrar en la consideración de los referidos errores, pues si la defensa tuvo su oportunidad de impugnar las instrucciones dictadas por la corte al jurado, y dejó de hacerlo-, con su proceder ha re-*254nunciado a cualquier error que existiera en dichas instruc-ciones. Tampoco aparece del récord que el acusado hubiese solicitado instrucciones especiales en cuanto a los extremos abarcados en los errores antes indicados. Véanse: Pueblo v. Ramos, 36 D.P.R. 821; Pueblo v. Figueroa, 26 D.P.R. 754; Pueblo v. Ramírez de Arellano, 25 D.P.R. 263; Pueblo v. García, 64 D.P.R. 290, 293; Pueblo v. Garay, 64 D.P.R. 106, 108; Pueblo v. Díaz, 63 D.P.R. 987, 993 y Pueblo v. Valentín, 63 D.P.R. 787, 793.
Al comentar los errores 9 y 10, el apelante se queja de que la corte inferior invadió las atribuciones del jurado al afirmar en sus instrucciones que el policía Vizcarrondo había tratado de arrestar a Boig y sus compañeros, dando por sentado como hecho probado que dicho policía trató de ejecutar tal arresto sin justificación alguna, no obstante ser contradictoria la prueba sobre este extremo, invadiendo en esta forma las atribuciones del jurado como juez exclusivo de los hechos y la apreciación de la prueba. No es cierto que la prueba, en cuanto a este particular, sea contradictoria. Los hechos ejecutados por el policía Vizcarrondo al intervenir con Boig y sus compañeros, son más elocuentes que las palabras del propio policía, testigo de la defensa. Un cuidadoso análisis de esta prueba nos lleva a la indiscutible conclusión de que el propósito del policía era arrestar a Boig y sus compañeros, no porque éstos observaran ante él una conducta ofensiva y tumultuosa o cualquier otro acto ilegal en su presencia que justificara un arresto por dicho funcionario del orden público, sino que fué consecuencia directa del requerimiento o indicaciones del acusado al policía con motivo de los daños causados a dicho acusado en su bar momentos anteriores y en ausencia del referido policía; todo lo cual aparece tanto de la prueba de cargo como de la de defensa, no existiendo, por tanto, contradicción alguna en cuanto a este extremo.
*255Al discutir los errores 9 y 10, hemos entrado incidentalmente en la consideración del señalado bajo el núm. 11 por estar éste estrechamente relacionado con aquéllos. Ahora comentando especialmente éste último debemos agregar que la corte inferior no erró al denegar la instrucción especial solicitada por la defensa al efecto de que el policía Vizcarrondo tenía derecho a proceder al arresto de Eoig y sus compañeros sin la correspondiente orden de arresto, si éstos en su presencia alteraban la paz públiea, observando una conducta ofensiva, tumultuosa, encontrándose en estado de embriaguez en la vía pública. Ya hemos dicho anteriormente que de la prueba no aparece la comisión de delito alguno por Eoig y sus compañeros en presencia del policía y que lo que motivara el propósito de este policía de arrestarlo fue el incidente ocurrido en ausencia del tantas veces citado policía en el Bar Venecia del pueblo de Juncos. Por lo tanto no procedía se instruyera al jurado sobre este extremo.
En cuanto al error marcado con el núm. 16 referente a supuestas instrucciones erróneas sobre defensa propia, debemos agregar a lo anteriormente dicho que no se tomó excepción ni se solicitó instrucción adicional alguna y que las instrucciones dadas por la corte exponen correctamente la materia sobre defensa propia y se ajustan a la ley, tanto en su forma como en su fondo. Véanse: Pueblo v. Valentín, 63 D.P.R. 787 y Pueblo v. Guzmán, 61 D.P.R. 634.
Agregamos a lo ya dicho en cuanto al señalamiento de error núm. 18, que las instrucciones dadas por la corte al jurado exponen correctamente los hechos de este caso y se ajustan razonablemente a la ley. Véase Pueblo v. Valentín, supra.
Alega el apelante que la corte inferior erró al no admitir en evidencia el Libro de Novedades del Cuartel de la Policía Insular de Juncos, en el que se hicieron los asientos relativos a los hechos ocurridos y que motivaron el proceso de este caso. Sostiene que es evidencia suprimida vo-*256luntariamente, puesto que el fiscal había citado al Jefe de la Policía Insular de Juncos con el referido libro para ofre-cerlo como prueba. Entendemos que no existe tal supresión de prueba, puesto que el contenido de dicho libro era informe dado por el propio policía Vizearrondo, quien declaró con lujo de detalles en la vista de este caso sobre todo lo ocu-rrido en el día de los sucesos. Hubiese sido procedente la presentación de dicho libro como prueba, por una u otra parte, si se hubiese tratado de impugnar la declaración del testigo o de refrescar su memoria.
Alega el apelante que la corte inferior erró al denegar las instrucciones solicitadas por el acusado en el sentido de que es al jurado a quien corresponde determinar si la declaración prestada por. el acusado ante las autoridades militares fue hecha o no voluntariamente y desecharla si creían que no fue voluntaria.
En cuanto a la declaración antes aludida, ya hemos re-suelto que ésta no es otra cosa que lo que se conoce como un “exculpatory statement”, mediante el cual una persona trata de protegerse declarando que no tuvo participa-ción alguna en el hecho - delictivo que se investiga. Esto no constituye una confesión ni tampoco una admisión por parte del acusado, pero no obstante, la corte inferior en sus ins-trucciones al jurado informó a éste que le incumbía apreciar si tal declaración fué prestada voluntaria o involuntaria-mente, dándole el valor que estimase procedente. Siendo esto así, no se ha cometido el error alegado.
Sostiene el apelante que el veredicto de homicidio voluntario es contrario a derecho y a la prueba.
Para una mejor comprensión de este señalamiento trans-cribimos, en síntesis, la prueba que tuvo ante sí el jurado que entendió en este caso.
La de cargo demostró que en el día de autos el interfecto José María Roig, Antonio Torres Ortiz y Carmelo Ortiz Cay, entraron al Bar Venecia, en el pueblo de Juncos, tomaron *257algunas bebidas y en presencia del acusado, quien era el en-cargado o administrador, de dicbo Bar, rompieron algunos vasos y botellas, rompiendo Roig una vitrina. Tan pronto como dichos tres individuos hubieron salido del Bar, 'el acu-sado salió dirigiéndose a su casa y encontrando en el camino al policía Vizcarrondo, le informó sobre lo que había suce-dido. El acusado regresó al establecimiento, armado de una pistola. Encontrándose en el Bar el policía Vizcarrondo y el acusado, volvieron a pasar por allí Roig y sus compañe-ros, quienes se dirigían a otro sitio para comer. El acusado los señaló al policía Vizcarrondo como las personas que ha-bían hecho el daño en su establecimiento y entonces Vizca-rrondo se dirigió hacia ellos, les dijo que estaban arrestados y que fueran al Cuartel con él. Al negarse Roig y sus acompañantes a someterse al arresto, el policía Vizcarrondo hizo ademán de sacar su revólver y entonces Ortiz Cay le aguantó la mano y se agarró con el policía, luchando ambos por breves momentos, mientras se aproximaban Roig y Torres. En un momento en que Torres se separó de los dos que luchaban, el acusado sacó su pistola y disparó contra Torres, hiriéndolo'. Después de disparar contra Torres y caer éste en el suelo, siguió Ortiz Cay en su lucha con Viz-carrondo hasta entrar en un puesto de verduras inmediato* entrando también Roig luchando con el policía; y que en-tonces en esos momentos se acercó el acusado a la puerta de dicho puesto de verduras y a indicaciones de álguien re-trocedió, pero volvió nuevamente hasta los escalones del puesto y desde allí hizo otro disparo de pistola contra Roig que le produjo la muerte en el acto y luego continuó haciendo dos disparos más contra Ortiz Cay, que aún estaba en lucha con el policía. Como consecuencia de estos disparos Ortiz Cay recibió dos heridas de bala.
La prueba de defensa tendió a demostrar que el policía Vizcarrondo fué atacado por Roig y sus acompañantes, y *258que el acusado Millán actuó en defensa de dicho policía para impedir que se le privara de la vida.
El jurado tuvo ante su consideración la prueba que, en síntesis, se relata anteriormente y se resolvió el conflicto de la prueba en contra del acusado. La prueba de cargo sos-tiene el veredicto rendido en este caso por el jurado y no existiendo manifiesto error, prejuicio o parcialidad en la apreciación de la misma, no procede que este Tribunal in-tervenga con la sentencia dictada. Véase Pueblo v. Valentín, supra; Pueblo v. Rodríguez, 62 D.P.R. 778, 252; Pueblo v. Garay, supra, y Pueblo v. García, 64 D.P.R. 290.
Se queja el apelante que la corte inferior erró al declarar sin lugar su moción de nuevo juicio. No apare-ciendo de los autos que se interpusiera recurso de apelación contra la resolución de la corte inferior declarando sin lu-gar dicha moción, este Tribunal carece de jurisdicción para conocer de este alegado error. Véanse: Pueblo v. Ortiz, 62 D.P.R. 258; Pueblo v. Lebrón, 61 D.P.R. 657, y Pueblo v. Mediavilla, 54 D.P.R. 565.
No habiéndose cometido los errores señalados en el caso de asesinato (felony); y apareciendo, además, probados to-dos y cada uno de los elementos de los delitos de portar y no registro de armas, procede la confirmación de las senten-cias dictadas por la corte inferior en estos casos.
Los Jueces Asociados Sres. De Jesús y Córdova no in-tervinieron.